 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFFREY A. BACKHUS (CABN 200177)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5080
 7        FAX: (408) 535-5066
          jeffrey.backhus@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. CR 21-mj-70186-MAG
                                                      )
14           Plaintiff,                               ) STIPULATION AND ORDER AS TO WAIVER OF
                                                      ) TIME AND TO CONTINUE ARRAIGNMENT
15      v.                                            )
                                                      )
16   FRANCISCO JAVIER DIAZ-RAMIREZ,                   )
                                                      )
17           Defendant.                               )
                                                      )
18
19           The United States, by and through its counsel of record, and defendant, Francisco Javier Diaz-
20 Ramirez, by and through his counsel of record (collectively, the “Parties”), agree and stipulate:

21           Whereas, a status conference regarding preliminary examination or arraignment is currently
22 scheduled for June 3, 2021, at 1:30 p.m.

23           Whereas, the Parties agree that defendant’s status conference should be continued from June 3,
24 2021, to July 15, 2021, at 1:00 p.m.

25           Whereas, the Parties agree and stipulate herein that time shall be waived under Rule 5.1(c) (time
26 for a preliminary hearing) and 18 U.S.C. § 3161(b) (requiring any information or indictment be filed

27 within 30 days of arrest). The Parties further agree that this waiver of time is necessary for review of

28 discovery by the defense and to discuss possible pre-indictment resolution of the case, but the Parties also

     Stipulation and Order                           1
     CR 21-mj-70186-MAG
 1 agree and acknowledge that an agreement may not be reached.

 2          Whereas, the Parties agree that the defendant has waived time for purposes of 18 U.S.C. § 3161(b)

 3 and Rule 5.1(c), specifically, that time be waived from June 3, 2021, to July 15, 2021, for purposes of 18

 4 U.S.C. § 3161(b) and Rule 5.1(c), that the preliminary hearing need not occur until July 15, 2021, and that

 5 the government need not file an information or indictment until July 15, 2021.

 6

 7                                                       Respectfully submitted,

 8 DATED: May 26, 2021                                   STEPHANIE M. HINDS
                                                         Acting United States Attorney
 9

10                                                       /s/ Jeffrey A. Backhus
                                                         JEFFREY A. BACKHUS
11                                                       Assistant United States Attorney

12

13 DATED: May 26, 2021
                                                         /s/ Varell Fuller
14                                                       VARELL FULLER
                                                         Assistant Federal Public Defender
15                                                       Attorney for Defendant
                                                         Francisco Javier Diaz-Ramirez
16

17

18
19

20

21

22

23

24

25

26

27

28

     Stipulation and Order                           2
     CR 21-mj-70186-MAG
 1                                             ORDER

 2          Upon agreement and stipulation of the United States, the defendant Cade Sublet, and their

 3 respective counsel of record, and good cause appearing, IT IS HEREBY ORDERED that time be

 4 waived from June 3, 2021, to July 15, 202121, for purposes of 18 U.S.C. § 3161(b) and Rule 5.1(c), that

 5 the preliminary hearing need not occur until July 15, 2021, and that the government need not file an

 6 information or indictment until July 15, 2021. Additionally, the preliminary hearing or arraignment on

 7 the information or indictment should be continued from June 3, 2021, to July 15, 2021, at 1:00 p.m.

 8                                                                                   ISTRIC
                                                                                TES D      TC
     IT IS SO ORDERED.                                                        TA
 9




                                                                                                    O
                                                                         S




                                                                                                     U
                                                                        ED




                                                                                                      RT
10
                                                                                        ANTED




                                                                    UNIT
     DATED: May 28, 2021                                                     GR
                                                               _____________________________
11




                                                                                                            R NIA
                                                               HON. KANDIS A. WESTMORE
12                                                             United States Magistrate Judge
                                                                                  dis Wes
                                                                                          t m o re



                                                                    NO
                                                                                           an
                                                                              J u d ge K




                                                                                                            FO
                                                                      RT




                                                                                                        LI
13                                                                           ER

                                                                        H




                                                                                                    A
                                                                                  N                     C
                                                                                                    F
14                                                                                    D IS T IC T O
                                                                                            R

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     Stipulation and Order                          3
     CR 21-mj-70186-MAG
